DETAILED ACTION
After Final was filed on 12/07/2021. 
Claims 45, 47, 48, 51, 57 are pending.
Claims 1-44, 46, 49, 50, 52-56 and 58 are canceled. 
Claims 45, 47, 48, 51 and 57 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael D. Murphy (Reg. No. 44958) on 12/22/2021.
The application has been amended as follows: 
Please see attached pdf document labeled as: Examiner’s Amendment.

REASONS FOR ALLOWANCE
The present invention is directed to configuration dependent DCI timing.  Each independent claim identifies the uniquely distinct features: regarding claim 45, wherein the received control information indicates a count value for determining a starting slot or symbol of the scheduled transmission or reception subsequent to a reception slot or symbol in which the control information is received, and, when determining the starting slot or symbol using the first interpretation, the wireless device counts slots or symbols subsequent to the starting slot or symbol without regard to any directional sense of the 
The closest prior art, Khoryaev et al., (US 20160156454 A1) disclose conventional way of dynamically reconfiguring an uplink-downlink (UL-DL) time-division duplexing (TDD) configuration is disclosed. In an example, a user equipment (UE) can have computer circuitry configured to: Receive a UL-DL reconfiguration indicator from a node to dynamically reconfigure a flexible subframe (FlexSF) to a different UL-DL transmission direction from a semi-static UL-DL configuration; apply a DL channel timing based on a DL favored UL-DL configuration; and apply a UL channel timing based on a UL favored UL-DL configuration. The FlexSF can be capable of changing an UL-DL transmission direction. The DL favored UL-DL configuration can include more DL subframes than a semi-static UL-DL TDD configuration for the UE, and the UL favored UL-DL configuration includes more UL subframes than a semi-static UL-DL TDD configuration for the UE, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Liang et al., (US 20170222783 A1) disclose conventional way of controlling sending of channel state information, in which an evolved Node B sends downlink control information containing Aperiodic Channel State Information (A-CSI) triggering signaling. The A-CSI triggering signaling is employed by the evolved Node B to trigger reporting of A-CSI on a downlink Frequency Division Duplexing (FDD) spectrum 
Claim 57 encompasses limitations that are similar to claim 45. Thus, claim 57 is allowed based on the same reasoning as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473